Case: 21-30569       Document: 00516354106           Page: 1      Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                June 13, 2022
                                     No. 21-30569                              Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Jimmy R. Davis,

                                                              Defendant—Appellant.


                    Application for a Certificate of Appealability
                      from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:18-CV-754


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jimmy Davis, federal inmate #08450-095, moves for a certificate of
   appealability (“COA”) to appeal the dismissal, as time-barred, of his
   28 U.S.C. § 2255 motion challenging his convictions and sentences for dis-
   tributing child pornography and transferring obscene materials to a minor.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30569      Document: 00516354106           Page: 2   Date Filed: 06/13/2022




                                     No. 21-30569


          Davis contends that he is entitled to equitable tolling of the one-year
   limitation period of § 2255(f) based on his transfers between three Bureau of
   Prisons facilities and attendant lack of access to a law library at two of them;
   his placement in a special housing unit at each facility; his diminished mental
   capacity; the time it took him to locate and contact his trial counsel; and the
   delay in his receiving counsel’s case file caused by prison mailroom staff. In
   addition, Davis requests a COA to challenge the denial of his motion to alter
   or amend the judgment. See Fed. R. Civ. P. 59(e). Lastly, Davis appeals
   the district court’s decision not to conduct an evidentiary hearing on equita-
   ble tolling.
          As an initial matter, we lack jurisdiction over the appeal of the denial
   of the Rule 59(e) motion because Davis failed to file a separate or amended
   notice of appeal following the denial of that motion. See Fed. R. App.
   P. 4(a)(4)(B)(ii); Funk v. Stryker Corp., 631 F.3d 777, 780–81 (5th Cir. 2011).
          To obtain a COA to appeal the dismissal of his § 2255 motion, Davis
   must make “a substantial showing of the denial of a constitutional right.”
   28 U.S.C. § 2253(c)(2). To meet that burden as to the district court’s time-
   bar dismissal, he must show “at least, that jurists of reason would find it
   debatable whether the [motion] states a valid claim of the denial of a consti-
   tutional right and that jurists of reason would find it debatable whether the
   district court was correct in its procedural ruling.” Slack v. McDaniel,
   529 U.S. 473, 484 (2000).
          Davis fails to make the requisite showing. Accordingly, the motion for
   a COA is DENIED. Because Davis fails to make the required showing for a
   COA, we do not reach whether the district court erred by denying an eviden-
   tiary hearing. See United States v. Davis, 971 F.3d 524, 534–35 (5th Cir.
   2020), cert. denied, 142 S. Ct. 122 (2021).




                                          2